Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on September 16, 2021 is acknowledged.
3.	Claims 1-18 and 25-26 are pending in this application.

Restriction
4.	Applicant’s election of the species of chlorin as the photosensitizing agent, a range of 1 to 250 g as the dose of photosensitizing agent, 15 minutes as the period of irradiation, gentamicin as the antibacterial agent, a range of 50 to 5000 g as the dose of antibacterial agent, (sub)cutaneous skin or mucosal infections/damage as the bacterial infection, cells of skin or mucosal surfaces as the cell, in vivo treatment, humans as the subject, and topical as the route of administration in the reply filed on September 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction requirement is deemed to be proper and is made FINAL in this office action. Applicant indicates claims 1-10, 12, 15, 17-18 and 25 encompass the elected species. Claims 11, 13-14, 16 and 26 are withdrawn from consideration as being drawn to nonelected species. Claim 18 does not read on the “in vivo” treatment, therefore, is hereby withdrawn from further consideration. Claims 1-10, 12, 15, 17 and 25 are examined on the merits in this office action.

Objections
5.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention provides a method of treating...” at line 1 of the abstract. Further, at line 9, the abstract recites, "more specifically, the method is directed to..." Furthermore, at line 4, the abstract recites, "…invention also provides..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract can be amended to “A method of treating an intracellular bacterial infection…is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
6.	Claim 5 is objected to for the following minor informality: claim 5 contains the acronym “TPCS2a”, “A1PcS2a”, “TPPS2a” and “TPBS2a”, and an acronym in the first 2a). The abbreviations can be used thereafter.
7.	Claims 6 and 8 are objected to for the following: Claims 6 and 8 recite dose ranges, and there appears to be spaces missing between the number and the unit. For example, claim 6 recites, “…250g…” Applicant is advised to amend the claims to recite, for example, “…250 g…” Additionally, claim 6 is missing the unit at line 2 of the claims “0.0025-250”. 
Furthermore, claims 6 and 8 recite, “…for local delivery…” The Examiner recommends the Applicant to amend the claim to positively recite the active method step. For example, claim 6 may recite, “The method as claimed in claim 1, comprising locally delivering the dose of photosensitizing agent in the range between 0.0025-250 g…”

Rejections
35 U.S.C. 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 3, 5-10, 12, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 5-10, 12, 15 and 17 recite the broad recitation “…15 minutes to 4 hours”, and the claim also recites “preferably 1 to 2 hours” (for example, in claim 3) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
11.	Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
12.	Claim 12 recites parenthetical expressions “(preferably a chronic wound, ulcer, abscess or diabetic foot infection)” and “(preferably chronic rhinosinusitis or periodontitis)". The metes and bounds of claim 12 is rendered vague and indefinite by the parenthetical recitation of “(preferably a chronic wound, ulcer, abscess or diabetic foot infection)” and “(preferably chronic rhinosinusitis or periodontitis)" because it is unclear as to whether the limitation is part of the instantly claimed subject matter. See MPEP § 2173.05(d). This rejection may be overcome by amending the claim to recite, 


35 U.S.C. 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1-10, 12, 15, 17 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating intracellular bacterial infection, does not reasonably provide enablement for preventing intracellular bacterial infection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the 

(1) The nature of the invention and (5) The breadth of the claims:
	        The invention is drawn to method for treating or preventing an intracellular bacterial infection, comprising contacting the cell(s) which are infected with an antibacterial agent and a photosensitizing agent and irradiating the cell(s) with light of a wavelength effective to activate the photosensitizing agent, wherein the antibacterial agent is released into the cytosol of the cell(s) and kills, damages or prevents the replication of bacteria in said cell(s).

(2) The state of the prior art:
	A search in the Merck Manual for “bacterial infection” indicates that there are 407 items in the Merck Manual. A search in the Merck Manual for “intracellular bacterial infection” indicates that there are 19 items in the Merck Manual. 
Only a few intracellular bacterial infections will be discussed herein.
The Merck manual indicates that “Q fever is an acute or chronic disease caused by the rickettsial-like bacillus Coxiella burnetii. Acute disease causes sudden onset of fever, headache, malaise, and interstitial pneumonitis. Chronic disease manifestations reflect the organ system affect” (see “Q Fever” from Merck Manual, top of p. 1 of 3). The 
The Merck manual indicates that ulcerative colitis (UC) is a chronic inflammatory and ulcerative disease arising in the colonic mucosa, characterized most often by bloody diarrhea (see “Ulcerative Colitis” from Merck Manual, top of p. 1 of 7). The Merck manual indicates that UC usually beings in the rectum. It may remain localized to the rectum (ulcerative proctitis) or extend proximally, sometimes involving the entire colon. Rarely, it involves most of the large bowel at once. The inflammation caused by UC affects the mucosa and submucosa (see “Ulcerative Colitis” from Merck Manual, “Pathophysiology of Ulcerative Colitis”, page 1). The Merck manual indicates that “patients typically have attacks of bloody diarrhea of varied intensity and duration 
The Merck manual indicates that periodontitis is a chronic inflammatory oral disease that progressively destroys the tooth-supporting apparatus. It usually manifests as a worsening of gingivitis and then, if untreated, with loosening and loss of teeth (see “Periodontitis” from Merck Manual, top of page 1 of 4). The Merck manual indicates that periodontitis usually develops when gingivitis, usually with abundant plaque and calculus beneath the gingival margin, has not been adequately treated. In periodontitis, deep pockets form in the periodontal tissue and can harbor anaerobic organisms that do more damage than those usually present in simple gingivitis (see “Periodontitis” from Merck Manual, “Pathophysiology of Periodontitis”, p. 1). The Merck manual indicates that pain is usually absent unless an acute infection forms in one or more periodontal pockets of if HIV-associated periodontitis is present. Impaction of food in the pockets can cause pain at meals…gums may be tender and bleed easily, and breath may be foul. As teeth loosen, particularly when only one third of the root I s in the bone, chewing 
          The art recognizes that there are many different types of bacterial infections, among them intracellular bacterial infection, but does not provide how to determine the individuals who are susceptible to bacterial infections list provided by the Merck manual.
	 
(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to bacterial infection, including intracellular bacterial infections. Since the activity is based on determining the patient population that is susceptible to bacterial infections, the predictability in the art is low. This is due to the fact that the art has recognized that there are plethora of different bacterial infections, but does not provide how to determine the individuals who are susceptible to bacterial infections list provided by the Merck manual. For example, not all people suffer from ulcerative colitis. 

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	  Instant specification discloses the following: “As defined herein "treatment" (or treating) refers to reducing, alleviating or eliminating one or more symptoms of the bacterial infection which is being treated, relative to the symptoms prior to treatment. Such symptoms may be correlated with the abundance of bacteria present in the treated cells and/or on the treated patient or subject. Treatment in an in vitro method comprises killing, damaging or preventing replication of the bacteria in the cell(s) and may be determined by assessing the abundance of viable bacteria in the cell(s). "Prevention" (or preventing or prophylaxis) refers to delaying or preventing the onset of the symptoms of the bacterial infection. Prevention may be absolute (such that no bacterial infection occurs) or may be effective only in some individuals, or cells, or for a limited amount of time” (see paragraph [0023]). 
	Instant specification discloses that “Infectious diseases associated with intracellular survival of bacterial pathogens can occur or relapse at different sites of the human body (e.g., skin, deep tissues, urinary tract and lung)...The PCI method of invention may be achieved at a specific location by applying light at the site of infection 
          Although the specification provides guidance on the dosage amount to administer, it is unclear as to when to administer the compound and the patient population. The specification discloses antibacterial efficacy of gentamicin against intracellular Staphylococcal infection by PCI (see Example 1). The Working Example 1 also describe wild type zebrafish embryos injected with graded inocula of S. aureus (see paragraphs [0110]-[0114]). The Working Example 2 describe enhanced antibacterial efficacy of vancomycin against intracellular Staphylococcal infection by PCI. In the working Example 2, the zebrafish embryos were infected with S. aureus (see paragraph [0142], for example).  
	The specification has not provided guidance in the way of a disclosure to how to determine individuals that need protection against bacterial infections, including intracellular bacterial infections. The specification describe experimental data on the cells and zebrafish embryo already infected with certain types of bacterial strains.
There is no clear guidance as to how to determine the patient population, since not all people suffer from the same bacterial infections.  Since art recognizes that there are vast amounts of different bacterial infections, but does not provide how to determine the individuals who are susceptible to the bacterial infection list provided by the Merck manual, more guidance is necessary.



(8) The quantity of experimentation necessary:
In order to treat a disease, a dosage, the subject and regimen must be identified. In order to ameliorate a disease symptoms or conditions, the end point of the treatment also needs to be identified. Since it is uncertain to predict the patient population who are susceptible for ALL bacterial infections, and the Applicant has not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the compound would be effective in treating an adult, child, or an infant from all bacterial infections.


35 U.S.C. 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4, 10, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasan et al (US Patent No. 6610298).
***Please note that Applicant has defined treatment and prevention as follows: 
“As defined herein "treatment" (or treating) refers to reducing, alleviating or eliminating one or more symptoms of the bacterial infection which is being treated, relative to the symptoms prior to treatment. Such symptoms may be correlated with the abundance of bacteria present in the treated cells and/or on the treated patient or subject. Treatment in an in vitro method comprises killing, damaging or preventing replication of the bacteria in the cell(s) and may be determined by assessing the abundance of viable bacteria in the cell(s). "Prevention" (or preventing or prophylaxis) refers to delaying or preventing the onset of the symptoms of the bacterial infection. Prevention may be absolute (such that no bacterial infection occurs) or may be effective only in some individuals, or cells, or for a limited amount of time” (see paragraph [0023]). Therefore, the patient population is not required to have the “bacterial infection”. Any patient in need of preventing any intracellular bacterial infection would meet the limitation of the instant claims.
18.	Hasan et al teach a method of treating mycobacterial infections, or any disease or disorder callused by an intracellular pathogen by administering to a subject a molecular conjugate that includes a photosensitizer and a targeting moiety, the targeting moiety being capable of targeting the conjugate to the intracellular pathogen (see abstract). Hasan et al teach that a method for treating a subject having intracellular pathogen that includes administering to the subject an antibiotic and a molecular conjugate (which can include a photosensitizer or a photosensitizer and a targeting 
Furthermore, with respect to “wherein the antibacterial agent is released into the cytosol of the cell(s) and kills, damages or prevents the replication of bacteria in said cell(s) (claim 1)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular structural features. Since the reference teaches ALL of the active method steps, i.e., the .

19.	Claims 1-2, 10, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran et al (US Patent No. 5941701).
 **Please note that Applicant has defined treatment and prevention as follows: 
“As defined herein "treatment" (or treating) refers to reducing, alleviating or eliminating one or more symptoms of the bacterial infection which is being treated, relative to the symptoms prior to treatment. Such symptoms may be correlated with the abundance of bacteria present in the treated cells and/or on the treated patient or subject. Treatment in an in vitro method comprises killing, damaging or preventing replication of the bacteria in the cell(s) and may be determined by assessing the abundance of viable bacteria in the cell(s). "Prevention" (or preventing or prophylaxis) refers to delaying or preventing the onset of the symptoms of the bacterial infection. Prevention may be absolute (such that no bacterial infection occurs) or may be effective only in some individuals, or cells, or for a limited amount of time” (see paragraph [0023]). Therefore, the patient population is not required to have the “bacterial infection”. Any patient in need of preventing any intracellular bacterial infection would meet the limitation of the instant claims.
20.	Moran et al teach a method of treatment method for treating periodontal disease in felines comprising steps of applying a photosensitizer to said feline periodontal tissue prior to irradiation by said laser, and activating the photosensitizer with the laser’s wavelengths (see claims 8-12). Moran et al further teach that the cats are also placed 
Furthermore, with respect to “wherein the antibacterial agent is released into the cytosol of the cell(s) and kills, damages or prevents the replication of bacteria in said cell(s) (claim 1)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular structural features. 


35 U.S.C. 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	Claims 1-2, 4, 9-10, 12, 15, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al (US Patent No. 6610298) in view of Roy et al (Antimicrobial Agents and Chemotherapy, 2011, 883-886).
***Please note that Applicant has defined treatment and prevention as follows: 
“As defined herein "treatment" (or treating) refers to reducing, alleviating or eliminating one or more symptoms of the bacterial infection which is being treated, relative to the symptoms prior to treatment. Such symptoms may be correlated with the abundance of bacteria present in the treated cells and/or on the treated patient or subject. Treatment in an in vitro method comprises killing, damaging or preventing replication of the bacteria in the cell(s) and may be determined by assessing the abundance of viable bacteria in the cell(s). "Prevention" (or preventing or prophylaxis) refers to delaying or preventing the onset of the symptoms of the bacterial infection. Prevention may be absolute (such that no bacterial infection occurs) or may be effective only in some individuals, or cells, or for a limited amount of time” (see paragraph [0023]). Therefore, the patient population is not required to have the 
26.	Hasan et al teach a method of treating mycobacterial infections, or any disease or disorder callused by an intracellular pathogen by administering to a subject a molecular conjugate that includes a photosensitizer and a targeting moiety, the targeting moiety being capable of targeting the conjugate to the intracellular pathogen (see abstract). Hasan et al teach that a method for treating a subject having intracellular pathogen that includes administering to the subject an antibiotic and a molecular conjugate (which can include a photosensitizer or a photosensitizer and a targeting moiety that targets the conjugate to the intracellular pathogen…can be administered before, during, or after the antibiotic is administered…the intracellular pathogen can be a bacterial cell (such as a mycobacterium, e.g., Mycobacterium tuberculosis)…include irradiating the subject, using a wavelengths that causes photosensitizer to produce a cytotoxic effect…(see column 1, lines 64-67 bridging to column 2, lines 1-15), meeting the limitation of instant claims 1, 2, 10, 12 and 17. Hasan et al teach that the “subject” refers to a living animal, including human (see column 2, lines 56-67), meeting the limitation of instant claim 15. Hasan et al teach that photosensitizer (e.g., porphyrin or an active derivative thereof) (see column 2, lines 22-23 and lines 35-36), meeting the limitation of instant claim 4. Hasan et al teach a method for treating a subject having an infectious disease of the lung caused by Mycobacterium, the method comprising: a) administering to the subject a molecular conjugate comprising (i) a photosensitizer, and (ii) a liposomal targeting moiety, wherein the liposomal targeting moiety targets the conjugate to the Mycobacterium or to an infected host cell; and (b) irradiating the 
Furthermore, with respect to “wherein the antibacterial agent is released into the cytosol of the cell(s) and kills, damages or prevents the replication of bacteria in said cell(s) (claim 1)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular structural features. Since the reference teaches ALL of the active method steps, i.e., the patient population and the same compound, the reference anticipates instant claims 1-2, 4, 10, 12, 15 and 17.
The difference between the reference and the instant claim is that the reference does not teach that the antibacterial agent is gentamicin.
27.	However, Roy et al teach that gentamicin reduces the burden of tuberculosis in a murine model (see Title). Roy et al teach that gentamicin is a member of the aminoglycoside family of compounds. Several in vitro studies suggest that aminoglycosides are effective against mycobacteria at levels greater than those attainable by systemic administration (see p. 883, left column, 4th paragraph).  
28.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings and administer the photosensitizing agent and antibacterial agent, gentamicin, together to treat intracellular bacterial infection. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to .

29.	Claims 1-2, 10, 12, 15, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al (US Patent No. 5941701) in view of Shalaby et al (US 2009/0233887).
 **Please note that Applicant has defined treatment and prevention as follows: 
“As defined herein "treatment" (or treating) refers to reducing, alleviating or eliminating one or more symptoms of the bacterial infection which is being treated, relative to the symptoms prior to treatment. Such symptoms may be correlated with the abundance of bacteria present in the treated cells and/or on the treated patient or subject. Treatment in an in vitro method comprises killing, damaging or preventing replication of the bacteria in the cell(s) and may be determined by assessing the abundance of viable bacteria in the cell(s). "Prevention" (or preventing or prophylaxis) refers to delaying or preventing the onset of the symptoms of the bacterial infection. Prevention may be absolute (such that no bacterial infection occurs) or may be effective only in some individuals, or cells, or for a limited amount of time” (see paragraph [0023]). Therefore, the patient population is not required to have the “bacterial infection”. Any patient in need of preventing any intracellular bacterial infection would meet the limitation of the instant claims.
30.	Moran et al teach a method of treatment method for treating periodontal disease in felines comprising steps of applying a photosensitizer to said feline periodontal tissue prior to irradiation by said laser, and activating the photosensitizer with the laser’s 
Furthermore, with respect to “wherein the antibacterial agent is released into the cytosol of the cell(s) and kills, damages or prevents the replication of bacteria in said cell(s) (claim 1)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	(C) “whereby” clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the 
Since the reference teaches all of the active method steps, i.e., the same patient population and the same compounds, the reference anticipates instant claims 1-2, 10, 12, 15 and 17.
The difference between the reference and the instant claim is that the reference does not teach that the antibacterial agent is gentamicin.
31.	However, Shalaby et al teach that antimicrobial agent for treating periodontitis or bone infection is selected from the group consisting of doxycycline, gentamicin, vancomycin, tobramycin, clindamycin, and mitomycin (see for example, claim 5). 
32.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moran et al and Shalaby et al since both references teach the treatment of periodontitis. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Shalaby et al teach that antimicrobial agents, gentamicin, are used to treat periodontitis or bone infection. Additionally, one of ordinary skill in the art would be motivated to combine two compositions each of which is taught by the prior art to be useful for the same purpose, with a reasonable expectation of success, since one would at least expect an additive effect. The MPEP states that, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).

33.	Claims 1-7, 9-10, 12, 15, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al (US Patent No. 6610298) in view of Roy et al (Antimicrobial Agents and Chemotherapy, 2011, 883-886), as applied to claims 1-2, 4, 9-10, 12, 15, 17 and 25 as above, further in view of Rimington et al (US 2010/0121255).
34.	The teachings of Hasan et al in view of Roy et al is described, supra.
The difference between the references and the instant claim is that the references do not teach the chlorin species TPCS2a.
2a) was prepared from TPPS2a (porphyrin) (see paragraphs [0090]-[0092]). Rimington et al teach that the intracellular localization of TPCS2a was found to be similar to that of TPPS2a, indicating that TPCS2a also localizes in endocytic vesicles (see paragraph [0104]). Rimington et al teach that when compared to parent porphyrin, TPPS2a, the photosensitizing ability of the chlorin TPCS2a in V79 cells was found to be equally efficient in sensitizing cells to photoinactivation with blue light and 6-fold more efficient with red light (see paragraph [0108]). Rimington et al teach a method of treating a disorder, comprising contacting cells or tissues in the individual with a photosensitizing agent or a pharmaceutically acceptable salt thereof, wherein the disorder is a malignant, pre-malignant or non-malignant abnormality or disorder responsive to photochemistry, a skin disorder, a skin abrasion, a bacterial infection, a viral infection, or a fungal infections (see claim 17). Rimington et al teach that V79 cells were treated with 1 g/ml TPCS formed after 10 min of light exposure (see paragraph [0084]). 
36.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hasan et al, Roy et al, and Rimington et al, since the references teach treating bacterial infections. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Rimington et al teach that intracellular localization of TPCS2a was found to be similar to that of TPPS2a, the TPCS2a was made from TPPS2a, and that the photosensitizing ability of the chlorin TPCS2a in V79 cells was found to be equally efficient in sensitizing cells to photoinactivation with blue light and 6-fold more efficient with red light. Additionally, Rimington et al teach the contacting cells with the photosensitizing agent for bacterial is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” One of ordinary skill in the art would be prima facie obvious over instant claims 1-7, 9-10, 12, 15, 17 and 25.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIE HA/Primary Examiner, Art Unit 1654